Citation Nr: 0016927	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the substantive appeal submitted in response to the 
April 4, 1997 rating decision that denied service connection 
for residuals of tendonitis of the left knee, a bilateral 
elbow condition, headaches, depression, hearing loss, and 
eosinophilia, and an increased (compensable) rating 
evaluation for hemorrhoids, was timely filed. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

A remand is warranted if further evidence or clarification of 
the evidence is essential for a proper appellate decision.  
See 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 19.9, 
20.700 (1999).  

In March 2000, a review of the veteran's claim for benefits 
raised the issue of timeliness of the veteran's substantive 
appeal to the April 7, 1997 rating decision that denied 
service connection for residuals of tendonitis of the left 
knee, a bilateral elbow condition, headaches, depression, 
hearing loss, and eosinophilia, as well as an increased 
(compensable) rating evaluation for hemorrhoids.  

The veteran was notified of this finding pursuant to a VA 
letter from the Board in March 2000.  In essence, the veteran 
was notified that pursuant to VA O.G.C. Prec. 9-99 (August 
18, 1999) the Board had the authority to adjudicate or 
address in the first instance the question of timeliness of a 
substantive appeal, and may dismiss an appeal in the absence 
of a timely filed substantive appeal.  See 38 U.S.C.A. § 
7105(d) (West 1991).  The law provides that an application 
for review on appeal shall not be entertained by the Board 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  See 38 U.S.C.A. § 7108 (West 1991).  

Under such circumstances, however, the claimant should be 
first afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  In this regard, the veteran and his 
representative were afforded the opportunity to present 
written argument or additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness of the appeal.  In May 
2000, the Board received correspondence from the veteran 
indicating his desire for a videoconference hearing at the RO 
before a member of the Board on the issue of whether the 
substantive appeal to the April 7, 1997 rating decision was 
timely filed.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing at the RO before 
a member of the Board of Veterans' 
Appeals.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The veteran 
needs to take no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



